DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 5/24/2022 was received and is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Applicant cancelled claims 9 and 10.

Claim Objections
2.	The objections to claim 9 are withdrawn by the Examiner in view of the cancellation of the claim.

Specification
3.	The objection to the specification is withdrawn in view of the cancellation of claim 9 (which included language having no antecedent basis in the specification).

Allowable Subject Matter
4.	Claims 1-4 and 6-8 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and motivation to arrive at the combination of limitations as presented in each of independent claims 1 and 4.  


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729